DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 05/25/2022.
Claims 1-23 are pending.
Claim 22 is amended.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/25/2022.

Response to Arguments

First and foremost, Applicant’s Representative is welcome and encouraged to schedule an interview with the Examiner in order to discuss the instant application to further prosecution. 
Scheduling may be performed through the USPTO’s Automated Interview Request (AIR) system, which authorizes electronic communications, or by calling the Examiner at the phone number listed at the conclusion of the instant office action (voicemail messages are promptly returned to by the Examiner). As a reminder, any interview must be conducted directly with Applicant’s Representative, or in the presence of said representative in the call.

Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are primarily focused on that the applied prior art does not teach a capacity balance (see pg. 14, Args.) or how to acquire a capacity balance.
	The Examiner respectfully disagrees.
	In support of said argument, Applicant makes three points in the arguments. Each will point will be addressed in turn. 
	1)  As to Applicant’s arguments in numeral 1 (pgs. 14-15, Args.), Applicant argues that Huang discloses a dynamic selection of tolerances that are more a maximum electrical load limit allocated to a user, as opposed to a current capacity balance. However, it first it must be noticed that the instant specification simply alludes to a “current capacity balance” that may be understood as a load power that is able to be born except for the current load in the current electric sub-region of the user. Forgetting for a moment that while the claims should be read in light of the specification, limitations from the specification should not be read into the claims, the portion of the specification above does not exclude an interpretation of a capacity balance being a current allocation. That is to say the specification alludes to power that is able to be “born,” meaning a capability, much like an allocation amounts to an quantity of power being able to be allotted to a user from among a total amount of power that a system can support.  Additionally, Applicant argues that Huang does not disclose how the capacity balance is acquired. However, the instant claims merely state that a mobile terminal is involved in some way in the acquiring, but not in what manner. For example, does a user interact with the mobile device to request a capacity city and a number is displayed to a user? Or does a system determine (i.e. acquire) a “capacity balance” and perhaps sends a notification to a user terminal related to the determination? Such specific readings of the claim don’t need to be made. The claims also do not specify what constitutes acquiring,  as in what values or calculations are used or read. In that sense, no special weight is given to the device obtaining the capacity, other than it be capable of detecting, calculating, deducing, or determining a capacity balance. With regards to Huang, an allocation that balances capacity among users is determined based on a controller and a mobile informing a user as per paragraphs 76-77 and 99. 

2) As to Applicant’s second argument in numeral 2 (see Pgs. 15-16, Args.), Applicant argues Huang teaches a situation of a user’s load being overloaded, and therefore cannot teach a current capacity balance and load power of an electric consumption device to be stared. Applicant also argues that the request is not “through” a mobile terminal. The Examiner respectfully disagrees. An overload means that any further load is not allowed, however by allowing the user to have more capacity, the user can start some device that would increase the overall user load. Such a scenario is within the scope of the claims. Meaning that in Huang, when an overload is occurring, no other device would be started, but once greater capacity is authorized/allowed, the “overload” on the user capacity is no longer, and the device to be started can be started so long as the adjusted tolerance permits. As for Applicant’s argument of a mobile terminal, it is noted that the Huang teaches requests needed to be approved by a user through a terminal, thus the mobile terminal is used to the request. 

3) As to Applicant’s argument in numeral 3 of the arguments (see pgs. 16-17, Args.), it is noted that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Specifically, Applicant’s argues that Huang teaches power consumption of equipment already in operation, and thus fails to teach allowing a determination to allow to start an electric consumption device. Furthermore, Applicant argues that Westergaard fails to teach allowing to start according to a decision replied. The Examiner respectfully disagrees. Huang teaches authorizing greater consumption by allowing the user to have more capacity allocation, meaning the user can start some device that would increase the overall user load. Such a scenario is within the scope of the claims. Furthermore, the aspect of replying a decision is taught by Huang. That is to say, in Huang, by replying with an authorization of increased capacity allocated to a user request for the increase, it would permit  (i.e. allow) a further load to be started. This a load that is started is taught by Westergaard, thus the combination teaches the claim limitation in question.  This is the aspect for which Westergaaard is being relied upon.
    For these reasons the rejection is maintained.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition module, configured to acquire a current capacity balance…”;  “a request module, configured to request,…”; “a determination module, configured to determine whether to allow…” in claim 20. These limitations are being interpreted as per page 23 of the instant specification hardware structure and the algorithms outlined in pages 13-26.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8, 11, 12 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN107123986A to Huang et al., (hereinafter Huang. English translation of CN107123986A is included and cited in this office action), in view of US Patent Publication No. 2012/0150359 to Westergaard (hereinafter Westergaard). 

Regarding claim 1, Huang teaches a method for dynamically controlling electrical loads (“…through the dynamic selection of the tolerance determined by each user, the power consumption of each user in the area is controlled.” see Abs, Huang), comprising: 
acquiring a current capacity balance of a user sub-region from an intelligent electricity monitoring and metering terminal through a mobile terminal (“[0077]…when the judgment result is that the user's tolerance is not within the adjustment tolerance…”; “[0076]… the tolerance includes: the standard tolerance allocated to the user according to the predetermined distribution rule, the adjustment tolerance higher than the standard tolerance, The derating tolerance is lower than the standard tolerance,…”; “[0004]… there are many kinds of conventional power distribution capacity allocation management, such as static allocation…”. Therefore, it is understood that user areas have allotted capacity tolerances assigned among them, where a standard tolerance is essentially a baseline capacity for users, a derated tolerance is a lower than standard capacity allotted to users in situations such designated to reduce their load or allotted capacity tolerance, and an adjustment tolerance is an allotted capacity tolerance granted to a user for increased capacity from standard. As noted in para 77, a judgement is made to determine the current capacity of user region, therefore the current capacity is acquired, see Huang, P22-23, 46, 99-109); 
when the current capacity balance is smaller than a load power of an electric consumption device to be started in the user sub-region (“[0077]…judging whether the user's load is overloaded, and if the judgment result is yes…” Thus, it is determined that a user load would be greater than a user area capacity (i.e. capacity smaller than a load, thus leading to overload), see also P51 for context of overload, Huang), requesting, through the mobile terminal (“[0099]… Suggestion (text information sent to user terminal display/Web service page browsing); manual confirmation for adjustment (purchase adjustment service/power price increase confirmation), manual confirmation for derating (manual permission to run demand response), can be set to require confirmation before execution…; the above prompts and interactive information will be displayed and reminded in real time on the user's mobile phone through SMS and APP at the same time.” Thus, mobile terminal used for requiring execution of actions and adjustments, see Huang), a regional coordination control apparatus or a server to adjust and increase a capacity allocated for the user sub-region, such that a capacity balance will be greater than or equal to the load power (“[0077]… after the judgment result is that … the judgment result is that the user's tolerance is not within the adjustment tolerance, and the regional master controller sends a capacity increase request to the regional master controller…” Thus, when it is determined that a user’s load will be greater than the allotted capacity, a request is made to a regional controller for increasing the capacity to the higher adjustment tolerance so that a user load can consume the needed power, Huang); 
and determining whether to allow the electric consumption device according to a decision replied by the regional coordination control apparatus or the server (“[0077]… and the regional master controller sends a capacity increase request to the regional master controller. In the case of the sent capacity increase refusal authorization...and the regional master controller sends a capacity increase request to the regional master controller…when receiving the capacity increase authorization sent by the regional master controller…” Thus, a determination is made by regional controller whether to allow an increase in capacity (or not) that would permit consumption by user equipment, Huang). 
Huang implies a determination allowing to start a device (P77, Huang: user equipment authorized to consume energy implies a determination of starting the equipment)  
	
However, Westergaard from the same or similar field of controlling consumer electric power consumption, more explicitly teaches allowing to start a device (“[0033] FIG. 3A shows customers 210 that have individual electric power consuming devices 220, such as a washer 221, a dryer 222 and an electric vehicle 223 . DRA 250 includes a load control computer system (LCCS) 256 having computer server 254 and, associated databases 255...the LCCS issues requests 302 to an ISO 274 or utility server 284 and receives responses 304. As shown in FIG. 3B, the received messaging may contain certain data regarding electric suppliers and/or the electric grid, from an ISO for example. Data so received may include the current electrical load 247, an ideal electrical load 246, and a maximum electrical load capacity 245…[0035]… two levels, the LCCS makes a determination as to whether the requesting device should start immediately or be pooled. If that evaluation reveals that there is sufficient electrical capacity left to start the device while still remaining within a specified range of the ideal electrical load, and starting the device conforms complies with the customer policies, this is communicated to the customer with a start message 312 to start the device. If not, as shown in FIG. 3C, then the LCCS queues the device in the reservation pool for later start as shown as a first reservation pool entry 260. …,” [Emphasis Added]; “[0024]…The consumer uses the software of the present invention via the on-premises computer 31 to communicate these policies to the DRA, e.g. through a web interface, mobile application, or other suitable software interface…”, see Westergaard. Thus, a determination is made to allow or not allow a device to start.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating determination of allowing starting a device, as taught by Westergaard.  
One of ordinary skill in the art would have been motivated to do this modification in order to properly ascertain that starting a device that consumes energy will not consume more than an amount of energy available in a system to avoid overloading (see P33-35, Westergaard). 




Regarding claim 2, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches wherein determining whether to allow to start the electric consumption device according to the decision replied by the regional coordination control apparatus or the server comprises: when the decision indicates that an additional allocation capacity for adjusting and increasing the capacity is acquired for the user sub-region, allowing to start the electric consumption device (“[0077]…when the judgment result is that the user's tolerance is not within the adjustment tolerance, and After sending the capacity increase request to the regional master controller, when receiving the capacity increase authorization sent by the regional master controller, the control user's tolerance is adjusted from the standard tolerance to the adjustment tolerance…” Thus, when a user area capacity allotment still permits to be increased, an authorization for increase capacity is authorized, which would permit starting a device, Huang); and when the decision indicates that the additional allocation capacity for adjusting and increasing the capacity is not acquired for the user sub-region, forbidding to start the electric consumption device (“[0077]… judging whether the user's tolerance is within the adjustment tolerance; executing the following according to the judgment result One of the operations: after the judgment result is that the user's tolerance is within the adjustment tolerance,…and the regional master controller sends a capacity increase request to the regional master controller In the case of the sent capacity increase refusal authorization” Thus, an increase is refused when additional capacity above adjustment tolerance is needed, Huang).  


Regarding claim 3, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches before starting the electric consumption device, further comprising: updating a capacity limit of a power supply switch monitoring terminal of the electric consumption device and then giving a prompt to start the electric consumption device; or after acquiring the additional allocation capacity for adjusting and increasing the capacity from the regional coordination control apparatus or the server, notifying the intelligent electricity monitoring and metering terminal of updating a capacity limit of the user sub-region, and updating the capacity limit of the power supply switch monitoring terminal of the electric consumption device, and then giving the prompt to start the electric consumption device (“[0044]…The adjustment tolerance Sm exceeds the basic tolerance and is smaller than the user's total switch/line tolerance: Sb<Sm≤Sk,in this case, each user can use the limit capacity of the electricity…” and “[0077]…when the judgment result is that the user's tolerance is not within the adjustment tolerance, and After sending the capacity increase request to the regional master controller, when receiving the capacity increase authorization sent by the regional master controller, the control user's tolerance is adjusted from the standard tolerance to the adjustment tolerance…[0099]… manual confirmation for adjustment (purchase adjustment service/power price increase confirmation), manual confirmation for derating (manual permission to run demand response), can be set to require confirmation before execution…the above prompts and interactive information will be displayed and reminded in real time on the user's mobile phone through SMS and APP at the same time. Three fixed tolerance settings of the user's intelligent power control terminal: derating tolerance, standard tolerance, and adjustment tolerance; the upper-level main controller dynamically authorizes and selects one of them to run.” Thus, it is evident that an authorization to increase tolerance means that the capacity limit with respect to the user’s switch supply is updated to the increased capacity that is authorized and prompts are provided such that equipment is able to run).  



Regarding claim 4, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches wherein requesting, through the mobile terminal, the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region, such that a capacity balance will be greater than or equal to the load power comprises: sending a request for requesting to adjust and increase the capacity allocated for the user sub-region to the regional coordination control apparatus or the server through the mobile terminal, so as to request to acquire an additional allocation capacity for the user sub-region (“[0077]… after the judgment result is that … the judgment result is that the user's tolerance is not within the adjustment tolerance, and the regional master controller sends a capacity increase request to the regional master controller…” Thus, when it is determined that a user’s load will be greater than the allotted capacity, a request is made to a regional controller for increasing the capacity to the higher adjustment tolerance so that a user load can consume the needed power, Huang); and receiving a decision determined by the regional coordination control apparatus or the server in the following manner: the regional coordination control apparatus or the server determines whether to increase the capacity allocated for the user sub-region (“[0077]…and the regional master controller sends a capacity increase request to the regional master controller…when receiving the capacity increase authorization sent by the regional master controller…wherein the regional master controller determines the dynamic selection of the tolerance of each user according to the overall regional power supply and demand balance”) according to a difference between a current total capacity limit of total regions and a total load of the total regions (“ [0051]…before controlling the power consumption of each user in the area through the dynamic selection of the tolerance determined by each user, it also includes: according to the difference between the current regional total load value and the current threshold, through the tolerance determined for each user ...”; “[0044]… The sum of the basic capacities of all users/equipment does not exceed the regional total tolerance, that is, does not exceed the main switch/line/transformer tolerance (the sum of the total rated tolerances of multiple channels/multiple units): ΣSb≤STe, where STe is Current zone total tolerance (ie, regulation target).”. Thus, the determinations of increasing a user capacity includes a determination of the stated difference, Huang), wherein when the difference between the current total capacity limit and the total load is greater than or equal to the additional allocation capacity, the regional coordination control apparatus or the server is able to adjust and increase the capacity allocated for the user sub-region, and when the difference between the current total capacity limit and the total load is smaller than the additional allocation capacity, the regional coordination control apparatus or the server is not able to adjust and increase the capacity allocated for the user sub-region (“ [0051]…before controlling the power consumption of each user in the area through the dynamic selection of the tolerance determined by each user, it also includes: according to the difference between the current regional total load value and the current threshold, through the tolerance determined for each user in the control area (where the difference is greater than zero means overload, and load shedding control is required; the current threshold value is greater than the total load value of the current area plus the capacity required by the capacity increase and adjustment request, which means that there is a capacity increase quota, which can be carried out Capacity expansion and adjustment authorization control).”; “[0044]… The sum of the basic capacities of all users/equipment does not exceed the regional total tolerance, that is, does not exceed the main switch/line/transformer tolerance (the sum of the total rated tolerances of multiple channels/multiple units): ΣSb≤STe, where STe is Current zone total tolerance (ie, regulation target).”;. Thus, the determination on whether to authorize an increase capacity request from a user depends on whether the increase would increase the total load above the total region capacity, which would naturally lead to an overloaded state and meaning that a request above the total capacity cannot be authorized while a request within the total capacity can be, see Huang)).  


Regarding claim 5, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches wherein requesting, through the mobile terminal, the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region, such that a capacity balance will be greater than or equal to the load power further comprises: notifying, through the mobile terminal, the intelligent electricity monitoring and metering terminal to request the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region; or the intelligent electricity monitoring and metering terminal actively requesting the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region when the intelligent electricity monitoring and metering terminal detects that a load is out-of-limit or trends to be out-of-limit (“[0077]…judging whether the user's load is overloaded, and if the judgment result is yes… after the judgment result is that … the judgment result is that the user's tolerance is not within the adjustment tolerance, and the regional master controller sends a capacity increase request to the regional master controller…”, Huang).  



Regarding claim 6, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches wherein the regional coordination control apparatus or the server is requested through the mobile terminal in at least one of the following manners to adjust and increase the capacity allocated for the user sub-region: when the current capacity balance is insufficient, automatically requesting, in real time through the mobile terminal, the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region (“[0077]…judging whether the user's load is overloaded, and if the judgment result is yes… after the judgment result is that … the judgment result is that the user's tolerance is not within the adjustment tolerance, and the regional master controller sends a capacity increase request to the regional master controller…”, Huang); giving a prompt through the mobile terminal on whether to request, and upon the receipt of a confirmative instruction, requesting, through the mobile terminal, the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region (“[0099]… Suggestion (text information sent to user terminal display/Web service page browsing); manual confirmation for adjustment (purchase adjustment service/power price increase confirmation), manual confirmation for derating (manual permission to run demand response), can be set to require confirmation before execution…; the above prompts and interactive information will be displayed and reminded in real time on the user's mobile phone through SMS and APP at the same time.” Thus, prompt provided through mobile device, see Huang); making a manual retry through the mobile terminal to request the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region (“[0099]… Suggestion (text information sent to user terminal display/Web service page browsing); manual confirmation for adjustment (purchase adjustment service/power price increase confirmation), manual confirmation for derating (manual permission to run demand response), can be set to require confirmation before execution…; the above prompts and interactive information will be displayed and reminded in real time on the user's mobile phone through SMS and APP at the same time.” Thus, manual response provided, see Huang); 
Westergaard further teaches making an automatic retry according to a first period to request the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region (“[0035]… If not, as shown in FIG. 3C, then the LCCS queues the device in the reservation pool for later start as shown as a first reservation pool entry 260.” Thus, an increase in capacity to start a device is queued and retried later automatically by system, see Westergaard); and appointing time through the mobile terminal in advance, and when the appointment time arrives, requesting, through the mobile terminal, the regional coordination control apparatus or the server to adjust and increase the capacity allocated for the user sub-region, or when the appointment time arrives, acquiring an additional allocation capacity that is reserved for the user sub-region and satisfies a capacity adjustment and increase request (“[0035]… the customer policy information may be changed or updated within the start request messaging. Specifically, the policy information may include the operational price point at which the device is specified to start, how much electricity is required for operation and for how long, and whether there is a latest start point or latest finish time (e.g. a plug-in hybrid electric vehicle needs to be charged and ready at 6:00 AM).” Thus, a time may be appointed on when to acquire and adjust additional capacity, see Westergaard).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating retries and scheduling, as taught by Westergaard.  
One of ordinary skill in the art would have been motivated to do this modification in order to attempt to obtain power at a later time when capacity may be available and to obtain power at times needed (see P33-35, Westergaard). 



Regarding claim 7, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches when the total regions have an overload, or the total regions have an insufficient capacity balance, withdrawing, through the regional coordination control apparatus or the server, the additional allocation capacity acquired by a capacity adjustment and increase request; or actively withdrawing, through the intelligent electricity monitoring and metering terminal, the additional allocation capacity acquired by a capacity adjustment and increase request (“[0013]…in the case that the judgment result is that there is no capacity increase quota in the area, judging whether the priority of the user who requests to increase the tolerance limit is not. higher than other users in the area;… in the case that the priority of the user requesting to increase the tolerance is not higher than that of other users in the area, the requesting The user who adjusted the tolerance up sends a denial of capacity increase response….[0046] After determining the tolerance used to control the user's electricity consumption in the area according to the above method, when the determined tolerance is the adjustment tolerance higher than the standard tolerance, according to the determined tolerance, the control of the user's electricity consumption in the area may include: Determine whether the total load of the area is overloaded; if the result of the determination is that the total load of the area is overloaded, determine whether there are users using the adjustment tolerance in the area; if the result of the determination is that there are users using the adjustment tolerance in the area, Revoke the capacity increase authorization of the user who uses the adjusted tolerance, and restore the user's tolerance to the standard tolerance. In this case, the dynamic acquisition and first-come-first-served rules are satisfied, that is, when the user load exceeds the basic tolerance, an application is sent to the regional master controller, and the regional master controller grants ( Sm) or not granted(relevant information is prompted on the user host/display terminal), after the user load drops below the basic tolerance, the delay is automatically withdrawn and returned to the basic tolerance state (Sb).” Thus, when there is insufficient total capacitance, the request is withdrawn since it has been denied, see Huang).  


Regarding claim 8, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches wherein the additional allocation capacity acquired by the capacity adjustment and increase request is withdrawn in at least one of the following manners: receiving, through the intelligent electricity monitoring and metering terminal, a withdrawing instruction sent by the regional coordination control apparatus or the server, and under the indication of the withdrawing instruction, withdrawing the additional allocation capacity acquired by the capacity adjustment and increase request; automatically withdrawing the additional allocation capacity acquired by the capacity adjustment and increase request when a set time expires when detecting that a load of the user sub-region is reduced to a predetermined value for more than a predetermined time, withdrawing the additional allocation capacity acquired by the capacity adjustment and increase request; when an appointment period expires, withdrawing the additional allocation capacity acquired by the capacity adjustment and increase request; and before execution of withdrawing the additional allocation capacity acquired by the capacity adjustment and increase request, giving a prompt on whether to confirm execution of a withdrawing operation, and if the execution of the withdrawing operation is confirmed, executing the operation of withdrawing the additional allocation capacity acquired by the capacity adjustment and increase request (“[0013]…in the case that the judgment result is that there is no capacity increase quota in the area, judging whether the priority of the user who requests to increase the tolerance limit is not. higher than other users in the area;… in the case that the priority of the user requesting to increase the tolerance is not higher than that of other users in the area, the requesting The user who adjusted the tolerance up sends a denial of capacity increase response….[0046] After determining the tolerance used to control the user's electricity consumption in the area according to the above method, when the determined tolerance is the adjustment tolerance higher than the standard tolerance, according to the determined tolerance, the control of the user's electricity consumption in the area may include: Determine whether the total load of the area is overloaded; if the result of the determination is that the total load of the area is overloaded, determine whether there are users using the adjustment tolerance in the area; if the result of the determination is that there are users using the adjustment tolerance in the area, Revoke the capacity increase authorization of the user who uses the adjusted tolerance, and restore the user's tolerance to the standard tolerance. In this case, the dynamic acquisition and first-come-first-served rules are satisfied, that is, when the user load exceeds the basic tolerance, an application is sent to the regional master controller, and the regional master controller grants ( Sm) or not granted(relevant information is prompted on the user host/display terminal), after the user load drops below the basic tolerance, the delay is automatically withdrawn and returned to the basic tolerance state (Sb)… “[0099]… Suggestion (text information sent to user terminal display/Web service page browsing); manual confirmation for adjustment (purchase adjustment service/power price increase confirmation), manual confirmation for derating (manual permission to run demand response), can be set to require confirmation before execution…; the above prompts and interactive information will be displayed and reminded in real time on the user's mobile phone through SMS and APP at the same time.” Thus, when there is insufficient total capacitance, the request is withdrawn by regional control automatically and by instruction received by local user terminal, see Huang).


Regarding claim 11, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches when the difference between the current total capacity limit of the total regions and the total load of the total regions is greater than or equal to the additional allocation capacity, determining whether to adjust and increase the capacity allocated for the user sub-region in one of the following manners: determining in real time by the regional coordination control apparatus or the server; determining according to a load tendency and a historical load regular pattern of the total regions; determining according to a tendency of user load and a historical regular pattern of the user load in the user sub-region; and determining according to a capacity margin reserved for the total regions (“[0051]…before controlling the power consumption of each user in the area through the dynamic selection of the tolerance determined by each user, it also includes: according to the difference between the current regional total load value and the current threshold, through the tolerance determined for each user The dynamic selection of the power consumption of each user in the control area (where the difference is greater than zero means overload, and load shedding control is required; the current threshold value is greater than the total load value of the current area plus the capacity required by the capacity increase and adjustment request, which means that there is a capacity increase quota, which can be carried out Capacity expansion and adjustment authorization control). Wherein, the current threshold is determined according to the margin coefficient and the total regional tolerance, and the margin coefficient is determined according to the predicted load rate for predicting the regional load. [0052] For example, the regional master controller can decide whether to adjust the electricity consumption of each user in the region through the following methods: dynamic total limit, adjustment quota Sa=k*STe-ST, ST is the current regional total load value,STe is the current regional total Tolerance (regulation target), set the margin factor k (adjustable) in consideration of load fluctuations. For example, k=90%, that is, when the total load is less than 90% of the total tolerance of the k*STe area, the adjustment is allowed. When Sa<0, it means that the limit load needs to be derated; adjustment based on dynamic priority: comprehensively consider the static routine Priority (classified by conventional power load level) and contract priority (three levels of smart users :paying VIP users/regular users/subsidy users, corresponding to dispatch management fees/demand response subsidies), and dynamic overload/derating Sequence (or continuous, cumulative duration, etc., users at the same level will distinguish according to this); Load forecasting: According to historical cumulative power consumption data, comprehensive working and restin formation on working days/holidays, and climate environment and other information to analyze and summarize, and carry outload forecasting.” Thus, capacity tolerance allotment is determined in view of margin and historical and forecasted load patterns, see Huang).  



Regarding claim 12, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang further teaches upon the determination that the current capacity balance is greater than or equal to the load power of the electric consumption device to be started, allowing to start the electric consumption device (“[0077]…when the judgment result is that the user's tolerance is not within the adjustment tolerance, and After sending the capacity increase request to the regional master controller, when receiving the capacity increase authorization sent by the regional master controller, the control user's tolerance is adjusted from the standard tolerance to the adjustment tolerance…” Thus, when a user area capacity allotment still permits to be increased, an authorization for increase capacity is authorized, which would permit starting a device, Huang).  



Claim 20 is rejected on the same grounds as claims 1.
Claim 21 is rejected on the same grounds as claim 2.
Claim 22 is rejected on the same grounds as claim 1.
Claim 23 is rejected on the same grounds as claim 1.





Claims 9, 10, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Westergaard, and in further view of US Patent No. 6,891,478 to Gardner (hereinafter Gardner)



Regarding claim 9, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang does not explicitly teach when determining that a current capacity balance is smaller than a load power of an electric consumption device to be started, further comprising: executing at least one of the following interlock manners: soft interlock; and quasi-interlock, wherein in the soft interlock manner, when a power supply switch monitoring terminal of the electric consumption device does not acquire capacity authorization, remotely controlling and switching on the power supply switch is forbidden; and in the quasi-interlock manner, when the power supply switch monitoring terminal of the electric consumption device does not acquire the capacity authorization, and when closing the power supply switch manually, the power supply switch is not able to be switched on or will trip immediately after being switched on.  
		
However, Gardner from the same or similar field of controlling consumer electric power consumption, explicitly teaches when determining that a current capacity balance is smaller than a load power of an electric consumption device to be started, further comprising: executing at least one of the following interlock manners: soft interlock; and quasi-interlock, wherein in the soft interlock manner, when a power supply switch monitoring terminal of the electric consumption device does not acquire capacity authorization, remotely controlling and switching on the power supply switch is forbidden; and in the quasi-interlock manner, when the power supply switch monitoring terminal of the electric consumption device does not acquire the capacity authorization, and when closing the power supply switch manually, the power supply switch is not able to be switched on or will trip immediately after being switched on (C4 L11-16: “at least one load control may comprise a variable circuit breaker that adjusts dynamically to the transmitted load capability or an outlet adapter that closes an outlet to an appliance plug when load capability from the electric source 15 is below a predetermined level.” And C26 L8-11: “the cover closes. If a user tries to plug an appliance cord into the outlet, the cover prevents insertion of the plug. The blocking cover reminds 10 the user to check the user display 30 for the appliances that can and cannot be activated…C8 L26-28: By interrupting power to the appliance, the appliance cannot activate when its electric load level can overload the generator and trip the circuit breaker” Thus,  in view of a capacity being smaller than a load, a supply is prohibited, Gardner).  . 
 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating interlocking, as taught by Gardner.
One of ordinary skill in the art would have been motivated to do this modification in order to effectively restrict a user’s ability to connect a load that would overload a supply (see C4, C26, Gardner). 


Regarding claim 10, the combination of Huang, Westergaard, and Gardner teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Gardner further teaches upon a determination that a current capacity balance is greater than or equal to the load power of the electric consumption device to be started, automatically unlocking the power supply switch monitoring terminal of the electric consumption device; and upon the determination that the current capacity balance is smaller than the load power of the electric consumption device to be started, automatically locking the power supply switch monitoring terminal of the electric consumption device (C11L5-13: “By interrupting power to the appliance, the interrupt switch 20 assures that the appliance cannot start and apply a load that would trip the generator's circuit breaker. Once the transmitted GAP levels reach a level that supports the appliance 10 load, the interrupt switch 20 enables the appliance by closing its switch, returning power to the appliance and allowing it to run, if required.” C4 L11-16: “at least one load control may comprise a variable circuit breaker that adjusts dynamically to the transmitted load capability or an outlet adapter that closes an outlet to an appliance plug when load capability from the electric source 15 is below a predetermined level.” And C26 L8-11: “the cover closes. If a user tries to plug an appliance cord into the outlet, the cover prevents insertion of the plug. The blocking cover reminds 10 the user to check the user display 30 for the appliances that can and cannot be activated…” Thus,  in view of a capacity, and interlock is either open or closed to permit or prohibit a load, Gardner).  . 
 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating interlocking, as taught by Gardner.
One of ordinary skill in the art would have been motivated to do this modification in order to effectively restrict or permit a user’s ability to connect a load that would overload a supply or supply load when capacity is sufficient (see C11, C4, C26, Gardner).  




Regarding claim 13, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang does not explicitly teach wherein an electric consumption device is started in at least one of the following manners: switching on a power supply switch of the electric consumption device through a mobile terminal; giving a prompt through a mobile terminal to a user to manually switch on the power supply switch of the electric consumption device; and directly starting the electric consumption device through the mobile terminal.  

However, Gardner from the same or similar field of controlling consumer electric power consumption, explicitly teaches wherein an electric consumption device is started in at least one of the following manners: switching on a power supply switch of the electric consumption device through a mobile terminal; giving a prompt through a mobile terminal to a user to manually switch on the power supply switch of the electric consumption device; and directly starting the electric consumption device through the mobile terminal (C2 L21-25: “…a "User Display" which reports the available power to users that tum on appliances manually, allowing the user to make informed decisions as to whether the appliance can be turned on without overloading the generator.” Thus, a display of a terminal which is mobile, prompts a user to turn on an appliance manually, Gardner. P35 westergaard). 
 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating starting modalities of devices, as taught by Gardner.
One of ordinary skill in the art would have been motivated to do this modification in order to effectively inform a user on when a device can safely be started without negatively affecting a system and to allow a user to turn on a needed or desired appliance (see C2, Gardner). 


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Westergaard, and in further view of US Patent Publication No. 2014/0330532 to Simmons (hereinafter Simmons)

Regarding claim 14, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang does not explicitly teach identifying a current power transmission path of a controllable electrical device; acquiring an available power resource of power supply and distribution devices on the power transmission path, the available power resource being at least configured to indicate one of the followings: a capacity balance of the power supply and distribution devices, and a distributable power range of the power supply and distribution devices; and determining a control boundary of the controllable electrical device according to the available power resource.  

However, Simmons from the same or similar field of electricity delivery and capacity, explicitly teaches wherein an electric consumption device is started in at least one of the following manners: identifying a current power transmission path of a controllable electrical device (“(0006] Another aspect of the invention provides a method for automated electricity delivery management. The method may comprise: receiving information about real-time out-of-control area power generation from an out-of-control area power generator using a processor determining available transmission paths;”, see Simmons); acquiring an available power resource of power supply and distribution devices on the power transmission path (“[0032] In some embodiments, the system operator may receive information from an out-of-control area generator owner and/or transmission owner. Such information may include real-time generation information, transmission availability…Realtime generation information may include the generator power capacity, any scheduled outages, how much generator availability is currently freed-up, ... Real-time transmission availability may include electricity delivery capacity (e.g., quantity) and/or path…,” see Simmons), the available power resource being at least configured to indicate one of the followings: a capacity balance of the power supply and distribution devices, and a distributable power range of the power supply and distribution devices ([0032] In some embodiments, the system operator may receive information from an out-of-control area generator owner and/or transmission owner. Such information may include real-time generation information, transmission availability…Realtime generation information may include the generator power capacity, any scheduled outages, how much generator availability is currently freed-up, ... Real-time transmission availability may include electricity delivery capacity (e.g., quantity) and/or path…,” Thus, supply capacity and transmission capacity is indicated, see Simmons); and determining a control boundary of the controllable electrical device according to the available power resource (“[0032]… Such out-of-control area information may be made available to the system operator which may use the information to assist with electricity distribution as needed within the control area. The system operator may facilitate electricity distribution from an out-of-control area generator to a within-control area grid operator…” Thus. available generation capacity is used to determine control area usage, see Simmons).   
 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating path andsuply information, as taught by Simmons.
One of ordinary skill in the art would have been motivated to do this modification in order to provide relevant information on power availability in order to assist with electricity distribution as needed in a control area (see P32, Simmons). 





Regarding claim 16, the combination of Huang, Westergaard, and Simmons teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Westergaard further teaches wherein determining a control boundary of a controllable electrical device according to an available power resource comprises: in a case where the available power resource indicates a capacity balance, determining an upper limit of an increasable load of the controllable electrical device according to the capacity balance (“[0036]… In this instance, the above evaluation may not take place, but instead the LCCS may simply check to ensure that the maximum electrical load capacity 245 is not exceeded by starting the device and returning a start message provided that operation within the other system parameters is permitted.” Thus, in view of a determined capacity a load increase is a determined load maximum is determined, see Westergaard); and in a case where the available power resource indicates a distributable power range, determining a range of an adjustable load of the controllable electrical device according to the distributable power range (“[009]…Further, the active pool parameter is one of: an ideal electric power load level, an energy source preference, an electricity price limit, a margin between a maximum electrical load and an actual electrical load, and a geographic load consideration; and the active pool parameter is an ideal electric power load provided by the provider and the active pool parameter is satisfied when a total power for all devices within the active pool is within a range of the ideal electric power load…[0035]…If that evaluation reveals that there is sufficient electrical capacity left to start the device while still remaining within a specified range of the ideal electrical load, and starting the device conforms complies with the customer policies, this is communicated to the customer with a start message 312 to start the device...”, Thus for a determined available power range, a range of load is determined, see Westergaard).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating consideration of load ranges and maximum load, as taught by Westergaard.
One of ordinary skill in the art would have been motivated to do this modification in order to properly determine the amount of load that can be used for a specified capacity or capacity margin so as to not overload a system supply (seeP35-36, Westergaard).





Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Westergaard, in further view of Simmons, and in further view of US Patent Publication No. 2010/0332373 to Crabtree et al., (hereinafter Crabtree)

Regarding claim 15, the combination of Huang, Westergaard, and Simmons teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang does not explicitly teach wherein identifying a current power transmission path of a controllable electrical device comprises: acquiring a topological structure of a regional electrical system diagram corresponding to the controllable electrical device, and/or a power flow direction of the controllable electrical device; and determining the power transmission path according to the topological structure and/or the power flow direction.  
However, Crabtree from the same or similar field of power supply, explicitly teaches wherein identifying a current power transmission path of a controllable electrical device comprises: acquiring a topological structure of a regional electrical system diagram corresponding to the controllable electrical device, and/or a power flow direction of the controllable electrical device (“[0191] According to the invention and referring to FIG. 22, iNodes along possible transmission paths from a source to a particular sink are aggregated with other similarly situated iNodes by digital exchange 1000 or an equivalent server system possessing information on grid topology in order to create a virtual pathway 2201 that connects a sink and source across electric grid network 300. Each virtual energy pathway associated with a corresponding group of iNodes represents a physical route and is linked to a combination of either or both other transmission iNodes 2107 or distribution iNodes 2109 (e.g. on wires, substations, feeders, or transformers)…” and “[0190]…The nature of electricity is such that power generated at one or more sources will take all possible paths (generally all parallel paths inversely proportional to the impedance of the paths themselves), just as water flowing from a source to a sink does not follow a single path (this is an inherent quality of electrical and water networks or grids). However, according to the invention, where a substantial portion of paths are instrumented in the sense of having a plurality of transmission iNodes 2107 and distribution iNodes 2109 capable of measuring power (electricity) flow along a path, statistical server 1030 and simulation and modeling server 2300, alone or in conjunction with each other, creates a virtual flow model in which all flows from sources and to sinks are attributed in various portions to specific possible paths, such that for each physical transmission eNode 2102 or distribution eNode 2103 all electricity is accounted for. Virtual models are created, according to the invention, by using various mathematical approaches to quantitatively model the network. Often, a model for pricing, dispatch, and the like will be based, at least in part, around Optimal Power Flow modeling (OPF) using any number of mathematical methods known in the art such as the lambda iteration method (also known as the equal incremental cost criterion), gradient method, Newton's method, linear programming method, interior point method, or others. For example, in an embodiment of the invention, distinct regions of a grid are treated separately, with interconnections to other grid regions being treated as sources or sinks, respectively based on whether net flow of power is into (source) or out of (sink) the region being analyzed which represent boundary conditions for a simulated or modeled portion of a network in a manner analogous to the control area concept. Then a graph-based mathematical representation of the region being studied is created in which each eNode within the region where an intersection occurs between a plurality of transmission lines or distribution lines is treated as a node of the regional graph (and the paths to other nodes are treated as graph edges). Then, working from either sinks or sources and stepwise back to the opposite (that is, sources or sinks), one of several iterative modeling approaches that is well-established in the art of network analysis is used to allocate all flows through each node respectively to a plurality of source-sink pairs in order to create a plurality of virtual paths that can be attributed to each source-sink pair. For each such virtual source-sink path (which has a throughput in terms of either capacity or energy, or both)…” Thus, topology and flow is acquired for an electrical region, see Crabtree); and determining the power transmission path according to the topological structure and/or the power flow direction.( “[0191] According to the invention and referring to FIG. 22, iNodes along possible transmission paths from a source to a particular sink are aggregated with other similarly situated iNodes by digital exchange 1000 or an equivalent server system possessing information on grid topology in order to create a virtual pathway 2201 that connects a sink and source across electric grid network 300. Each virtual energy pathway associated with a corresponding group of iNodes represents a physical route and is linked to a combination of either or both other transmission iNodes 2107 or distribution iNodes 2109 (e.g. on wires, substations, feeders, or transformers)…” and “[0190]…The nature of electricity is such that power generated at one or more sources will take all possible paths (generally all parallel paths inversely proportional to the impedance of the paths themselves), just as water flowing from a source to a sink does not follow a single path (this is an inherent quality of electrical and water networks or grids). However, according to the invention, where a substantial portion of paths are instrumented in the sense of having a plurality of transmission iNodes 2107 and distribution iNodes 2109 capable of measuring power (electricity) flow along a path, statistical server 1030 and simulation and modeling server 2300, alone or in conjunction with each other, creates a virtual flow model in which all flows from sources and to sinks are attributed in various portions to specific possible paths, such that for each physical transmission eNode 2102 or distribution eNode 2103 all electricity is accounted for. Virtual models are created, according to the invention, by using various mathematical approaches to quantitatively model the network. Often, a model for pricing, dispatch, and the like will be based, at least in part, around Optimal Power Flow modeling (OPF) using any number of mathematical methods known in the art such as the lambda iteration method (also known as the equal incremental cost criterion), gradient method, Newton's method, linear programming method, interior point method, or others. For example, in an embodiment of the invention, distinct regions of a grid are treated separately, with interconnections to other grid regions being treated as sources or sinks, respectively based on whether net flow of power is into (source) or out of (sink) the region being analyzed which represent boundary conditions for a simulated or modeled portion of a network in a manner analogous to the control area concept. Then a graph-based mathematical representation of the region being studied is created in which each eNode within the region where an intersection occurs between a plurality of transmission lines or distribution lines is treated as a node of the regional graph (and the paths to other nodes are treated as graph edges). Then, working from either sinks or sources and stepwise back to the opposite (that is, sources or sinks), one of several iterative modeling approaches that is well-established in the art of network analysis is used to allocate all flows through each node respectively to a plurality of source-sink pairs in order to create a plurality of virtual paths that can be attributed to each source-sink pair. For each such virtual source-sink path (which has a throughput in terms of either capacity or energy, or both)…” Thus, topology and flow is acquired for an electrical region is used to determine a pathway, see Crabtree) .   
 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating topology information for determining a path, as taught by Crabtree.
One of ordinary skill in the art would have been motivated to do this modification in order to effectively connect a power supply to a desired sink so as to transfer energy from the supply to the sink (see P191, Crabtree). 


Regarding claim 17, the combination of Huang, Westergaard, and Simmons teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang does not explicitly teach wherein determining an upper limit of an increasable load of a controllable electrical device according to a capacity balance comprises: acquiring a minimum capacity balance in multiple capacity balances of multiple power supply and distribution devices; and determining the minimum capacity balance as the upper limit of the increasable load of the controllable electrical device.  
However, Crabtree from the same or similar field of power supply, explicitly teaches wherein determining an upper limit of an increasable load of a controllable electrical device according to a capacity balance comprises: acquiring a minimum capacity balance in multiple capacity balances of multiple power supply and distribution devices (“[0035]…procuring or making available … other parties energy-related assets such as dispatchable energy resources…”); and determining the minimum capacity balance as the upper limit of the increasable load of the controllable electrical device.(Fig. 25 and “ [2000]…to deliver a specific capacity 2516 of energy at sink 2105 … The exchange system, as previously described, determines an optimal energy pathway based on user preferences across electric grid 300 to provide an end-to-end solution for a market participant. Digital exchange 1000 calculates losses that the market participant will be required to absorb (comprising generation conversion losses 2511, transmission losses 2512, and losses due to ancillary services 2515 such as main flow support 2513 or auxiliary flow support 2514), and ensures that the participant purchases adequate energy capacity 2500 to cover all losses allocated to the particular energy transport transaction.” Thus, the upper limit of load is a minimum capacity of supply, see Crabtree) .   
 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating determining a minimum capacity of supply for a load, as taught by Crabtree.
One of ordinary skill in the art would have been motivated to do this modification in order to accurately determine the maximum amount of supply that is actually available to load so as to not put more load than supply (see P200, Crabtree). 



Regarding claim 18, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang does not explicitly teach wherein determining an adjustment range of an adjustable load of the controllable electrical device according to the distributable power range comprises: acquiring multiple distributable power ranges of multiple power supply and distribution devices; and determining a power range corresponding to an intersection of the multiple distributable power ranges as the range of the adjustable load of the controllable electrical device.  

However, Crabtree from the same or similar field of power supply, explicitly teaches wherein determining an adjustment range of an adjustable load of the controllable electrical device according to the distributable power range comprises: acquiring multiple distributable power ranges of multiple power supply and distribution devices (“[0035]…procuring or making available … other parties energy-related assets such as dispatchable energy resources…Fig. 25 and “ [2000] computes a total amount of generation assets required …to deliver a specific capacity 2516 of energy at sink 2105 … The exchange system, as previously described, determines an optimal energy pathway based on user preferences across electric grid 300 to provide an end-to-end solution for a market participant. Digital exchange 1000 calculates losses that the market participant will be required to absorb (comprising generation conversion losses 2511, transmission losses 2512, and losses due to ancillary services 2515 such as main flow support 2513 or auxiliary flow support 2514), and ensures that the participant purchases adequate energy capacity 2500 to cover all losses allocated to the particular energy transport transaction.”, see Crabtree) ; and determining a power range corresponding to an intersection of the multiple distributable power ranges as the range of the adjustable load of the controllable electrical device.;.( Fig. 25 and “ [2000] computes a total amount of generation assets required …to deliver a specific capacity 2516 of energy at sink 2105 … The exchange system, as previously described, determines an optimal energy pathway based on user preferences across electric grid 300 to provide an end-to-end solution for a market participant. Digital exchange 1000 calculates losses that the market participant will be required to absorb (comprising generation conversion losses 2511, transmission losses 2512, and losses due to ancillary services 2515 such as main flow support 2513 or auxiliary flow support 2514), and ensures that the participant purchases adequate energy capacity 2500 to cover all losses allocated to the particular energy transport transaction.” Thus, a power capacity range is determined from intersection of supply assets, see Crabtree) .   
 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating determining a minimum capacity of supply for a load, as taught by Crabtree.
One of ordinary skill in the art would have been motivated to do this modification in order to accurately determine the maximum amount of supply that is actually available to load so as to not put more load than supply (see P200, Crabtree). 


Regarding claim 19, the combination of Huang and Westergaard teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Huang does not explicitly teach wherein acquiring an available power resource of a power supply and distribution device on a power transmission path comprises: determining an available power resource according to power supply and distribution capacity and current loads of the power supply and distribution devices, the power supply and distribution capacity of the power supply and distribution device being determined according to at least one of the followings: a rated capacity of the power supply and distribution device, a rated current, a voltage, a setting value of power relay protection, a power consumption control target value from superior power dispatch center, a dynamic load control limit, and a load operation range set by a user.  

However, Crabtree from the same or similar field of power supply, explicitly teaches wherein acquiring an available power resource of a power supply and distribution device on a power transmission path comprises: determining an available power resource according to power supply and distribution capacity and current loads of the power supply and distribution devices, the power supply and distribution capacity of the power supply and distribution device being determined according to at least one of the followings: a rated capacity of the power supply and distribution device, a rated current, a voltage, a setting value of power relay protection, a power consumption control target value from superior power dispatch center, a dynamic load control limit, and a load operation range set by a user ( Fig. 25 and “ [2000] computes a total amount of generation assets required …to deliver a specific capacity 2516 of energy at sink 2105 … The exchange system, as previously described, determines an optimal energy pathway based on user preferences across electric grid 300 to provide an end-to-end solution for a market participant. Digital exchange 1000 calculates losses that the market participant will be required to absorb (comprising generation conversion losses 2511, transmission losses 2512, and losses due to ancillary services 2515 such as main flow support 2513 or auxiliary flow support 2514), and ensures that the participant purchases adequate energy capacity 2500 to cover all losses allocated to the particular energy transport transaction.” Thus, available supply is determined in view of user setting target cosumption, see Crabtree) .   
 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the load control as described by Huang and incorporating determining a minimum capacity of supply for a load, as taught by Crabtree.
One of ordinary skill in the art would have been motivated to do this modification in order to accurately determine the maximum amount of supply that is actually available to load so as to not put more load than supply (see P200, Crabtree). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117